Citation Nr: 1002460	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-27 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, lumbar spine, mild, 
with mechanical back syndrome.

2.  Entitlement to an initial evaluation in excess of 30 
percent for an anxiety disorder with some obsessive-
compulsive features, to include an evaluation in excess of 50 
percent beginning July 11, 2008. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from March 1983 to July 
1986; thereafter she was a member of the Army Reserve until 
called to active duty from February 2003 to May 2004.  She 
continues to be a member of the Army Reserve.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which granted service 
connection for a lumbar spine disability and for a 
psychiatric disability.  The RO assigned an initial 
evaluation of 10 percent for the lumbar spine disability and 
an initial evaluation of 30 percent for the psychiatric 
disability.

The appellant has appealed the initial ratings that were 
assigned to the spinal and psychiatric disabilities when 
service connection was granted.  The appellant is, in effect, 
asking for higher ratings effective from the date service 
connection was granted.  Consequently, the Board will 
consider the entire time period in question, from the 
original grants of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In an August 2009 rating decision, the RO increased the 
psychiatric disability rating from 30 percent to 50 percent, 
effective from July 11, 2008.  However, the appellant did not 
state then or thereafter that she was satisfied with the 
disability ratings assigned for the psychiatric disability.  
In these circumstances, it is to be presumed that a veteran 
is seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded." 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore the issues 
on appeal are as listed on the title page.

The Board denied the appellant's claims for increased initial 
evaluations for the lumbar spine and psychiatric disabilities 
in a September 2008 decision.  She appealed to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  In a June 2009 Joint Motion for Remand, the Court 
vacated the Board's decision and the issues were remanded for 
readjudication pursuant to the provisions of 38 U.S.C.A. 
§ 7252(a).

Despite the fact that the appellant's claim of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disability (TDIU) was adjudicated 
and denied in an unappealed rating decision issued by the RO 
in July 2007 (more than a year before the Board issued its 
decision), the Joint Motion for Remand indicates that the 
Board's reasons and bases were inadequate to support its 
decision because the Board did not address the issue of TDIU.  

As the Board has been directed to consider the matter of 
entitlement to TDIU, the issue of entitlement to an increased 
initial rating for the psychiatric disorder is inextricably 
intertwined with the matter of entitlement to TDIU.  
Therefore, consideration of the issue of entitlement to an 
increased initial evaluation for the psychiatric disability 
is deferred pending completion of the development delineated 
in the REMAND below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for actions as described below.

Review of the evidence of record reveals that the appellant 
was last afforded a VA spine examination in June 2006.  
Because she has asserted that her lumbar spine disability is 
of greater severity than that which is reflected by the 
present evaluation, an examination to determine the current 
nature and extent of the lumbar spine disability is 
indicated.  

Next, the appellant has continued to be a member of the Army 
Reserve throughout the appeal period.  Service personnel and 
treatment records are deemed to be constructively of record 
in proceedings before the Board and should be obtained, if 
available, prior to further review of the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992). 

In addition, the appellant has apparently received treatment 
for her low back pain at VA facilities.  As this could 
reflect the extent and severity of the lumbar spine 
disability, VA is therefore on notice of records that may be 
probative to the claim.  See Robinette v. Brown, 8 Vet. App. 
69 (1995).  The AMC/RO should obtain all of the relevant 
private and VA treatment records generated since December 
2005 not already of record and associate said records with 
the claims file.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

1.  Obtain the appellant's complete Army 
Reserve service treatment records and 
service personnel records from December 
2005 to the present.

2.  Contact the appellant and obtain the 
names and addresses of all medical care 
providers (private, VA or other 
government) who have treated her for her 
lumbar spine disability since 2005.  After 
securing the necessary release(s), obtain 
all associated records.  

To the extent an attempt to obtain any of 
these records is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  She should also be 
informed of the negative results and be 
given opportunity to secure the records.

3.  Schedule the appellant for an 
examination to determine the severity of 
her lumbar spine disability.  The claims 
file must be reviewed by the examiner in 
conjunction with the examination and the 
report should state that such review has 
been accomplished.  

The examiner should describe all 
symptomatology due to the appellant's 
lumbar spine disability, including 
neurological complaints.  All tests 
deemed necessary by the examiner, 
including X-rays, should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the reports.  All pertinent 
X-ray, EMG testing, CT scans and MRI 
results should be discussed.  

After examining the appellant and 
reviewing her claims file, the examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  The examiner should 
identify the objective manifestations 
attributable to the appellant's lumbar 
spine disability.  Any musculoskeletal 
and neurologic dysfunction involving the 
thoracolumbar spine should be described 
in detail.

The examiner is asked to describe the 
impact, if any, that the appellant's 
lumbar spine disability has on her 
employability, as opposed to the impact 
her nonservice-connected disorders have 
on her employability.

4.  Upon receipt of the examination 
reports, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the examiner 
for corrections or additions.

5.  If any additional development is 
necessary to re-adjudicate the issue on 
appeal, especially in light of any newly 
received records, that development should 
be done.

6.  Thereafter, re-adjudicate the claim 
on appeal.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories.

7.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

